


September 12, 2014


                
Christopher J. Andrews




Re:
Terms of Separation



Dear Chris:


This letter serves as the confirmation of the agreement (“Agreement”) between
you and Infoblox Inc. (the “Company”) concerning the terms of your transition
and separation from the Company and offers you the following separation
compensation we discussed in exchange for your execution of a general release of
claims and covenant not to sue. Except where otherwise set forth, and except as
provided in Sections 2(b) and 2(c) of that certain Change in Control Severance
Agreement dated April 2, 2012 (the “Change in Control Agreement”), if a Change
in Control occurs within sixty (60) days following your Separation Date, as
defined below, this Agreement supersedes the terms of that certain offer letter
dated August 31, 2006 and the Change in Control Agreement and any other
agreement between you and the Company.


1.    Separation Date. Effective September 15, 2014, you relinquish the office
and title of EVP Worldwide Field Operations and any officer position you hold
with the Company and its subsidiaries. September 30, 2014 is the last date of
your employment with the Company (the “Separation Date”).


2.    Acknowledgment of Payment of Wages: By your signature below, you
acknowledge that on September 15, 2014, we provided you a final regular paycheck
in the gross amount of $12,500.00 for all wages and base salary through
September 15, 2014. In the paycheck of September 30, 2014, you will also receive
any currently pending reimbursable expenses (including ESPP refund) plus accrued
vacation and any similar payments due you from the Company as of the Separation
Date. You acknowledge that you have submitted all final expenses eligible for
reimbursement by the Separation Date and that you agree that the Company may
remit a check of expense reimbursement to you by September 30, 2014. By signing
below, you acknowledge that except for the payment of the final August and
September 2014 commissions you have earned (calculation of which will be
reconciled and paid no later than November 30, 2014 (“Final Payment Date”)), the
Company does not owe you any other amounts.


3.    Separation Compensation: In exchange for your agreements to various
material terms of this Agreement including, but not limited to, return of
Company property (paragraph 4), confidentiality of Company information and
non-solicitation (paragraph 5), the general release and waiver of claims
(paragraph 6), the covenant not to sue (paragraph 7), the express agreement to
comply with the terms of the Change in Control Agreement (paragraph 8), and
confidentiality of this Agreement (paragraph 11), and for your signed
re-affirmation of the terms hereof on or after the Final Payment Date and you
not timely revoking the re-affirmed agreement (the “Reaffirmation”), and the
other promises herein, the Company agrees to provide you with the following:


a)     Severance: The Company agrees to pay you a total of One Hundred Fifty
Thousand Dollars ($150,000) less applicable state and federal payroll
deductions, which equals fifty percent (50%) of your total annual base salary.
You will be paid in equal installments over the course of six (6) months
pursuant to the Company’s standard payroll practices and the payments will begin
upon the later of (i) sixty (60) days following the Separation Date or (ii)
following the Reaffirmation to re-affirm the covenants, representations and
warranties and release of claims and waiver covering the period between this
Agreement and the Release Confirmation Date (as defined in the last signature
block of this Agreement).


b)     COBRA: Upon your timely election to continue your existing health
benefits under COBRA, and consistent with the terms of COBRA and the Company’s
health insurance plan, the Company will pay the insurance premiums to continue
your existing health benefits for the shorter of (i) six (6) months following
the Separation Date or (ii) the expiration of your continuation coverage under
COBRA. You will remain responsible for, and must continue to pay, the portion of
premiums, co-payments, etc. that you would have paid had your employment
continued.





1



--------------------------------------------------------------------------------




c)    Acceleration; Post-termination Exercise Period: Exhibit A sets forth each
stock option and restricted stock unit award you previously have been granted
(each, an “Award”). The vesting and exercisability of each Award will accelerate
as if you had continued in service with the Company for an additional six (6)
months and the vested Awards shall be released within thirty (30) days of the
Release Confirmation Date. Exhibit A sets forth the total shares vested
(including accelerated shares) for each Award. To the extent an option is
intended to qualify as an incentive stock option pursuant to Section 422 of the
Internal Revenue Code of 1986, as amended, it will convert from an incentive
stock option to a nonstatutory stock option as of the Effective Date, and you
will solely be responsible for any tax advice or consequences that result from
that conversion. You will have four (4) months following the Separation Date to
exercise such options, provided that you may exercise no later than the final
expiration date of the option if earlier than four (4) months from your
Separation Date. Except as set forth herein, your rights concerning each Award
will continue to be governed by the applicable agreements for such Award, and
because you have been previously identified as an “Access Person” for purposes
of compliance with the Company’s Policy Prohibiting Insider Trading, if the
trading blackout window is closed as of the Separation Date, then you shall
remain subject to such trading blackout window until it otherwise opens for
“Access Persons”.


4.    Return of Company Property: You hereby agree and warrant to the Company
that on or before the Separation Date you will return to the Company all Company
property, including but not limited to documents, property or data of the
Company of any type whatsoever, that has been in your possession or control and
you will not retain copies of any such documents, property or data.


5.    Proprietary Information and Non-Solicitation: You hereby acknowledge that
you are bound by the attached Proprietary Information and Inventions Agreement
(Exhibit B hereto) and that as a result of your employment with the Company you
have had access to the Company’s Proprietary Information (as defined in the
agreement), that you will hold all Proprietary Information in strictest
confidence, that you will not make use of such Proprietary Information on behalf
of anyone, and that you will not encourage or solicit any employee or consultant
of the Company to leave the Company for any reason.
 
6.    General Release and Waiver of Claims:


a)    The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options or other ownership interest in the Company,
termination benefits, benefits under the Change in Control Agreement or other
compensation to which you may be entitled by virtue of your employment with the
Company or your separation from the Company. To the fullest extent permitted by
law, you hereby release and waive any other claims you may have against the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”), whether known or not known, including, without
limitation, claims under any employment laws, including, but not limited to,
claims of unlawful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation, physical
injury, emotional distress, claims for additional compensation or benefits
arising out of your employment or your separation of employment, claims under
Title VII of the 1964 Civil Rights Act, as amended, the California Fair
Employment and Housing Act and any other laws and/or regulations relating to
employment or employment discrimination, including, without limitation, claims
based on age or under the Age Discrimination in Employment Act or Older Workers
Benefit Protection Act, and/or claims based on disability or under the Americans
with Disabilities Act.


b)    By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


c)    You and the Company do not intend to release claims that you may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code section 2802, claims for indemnification under the
Company’s Certificate of Incorporation or Bylaws or any claims for enforcement
of this Agreement. To the fullest extent permitted by law, any dispute regarding
the scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.



2



--------------------------------------------------------------------------------




7.    Covenant Not to Sue:


a)    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution of, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which you may now have, have ever had, or may in the future have
against Releasees, which is based in whole or in part on any matter released by
this Agreement.


b)    Nothing in this section shall prohibit you from filing a charge or
complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints. However, you
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.


c)    Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.


8.    Further Covenants: You hereby acknowledge that you entered into the Change
in Control Agreement and agree to comply with its terms, where they are not
superseded by this Agreement. As a further condition of your receipt of the
separation compensation outlined in this Agreement, you agree that, during the
twelve-month period following the cessation of your employment, you will
cooperate and conduct yourself in a professional and appropriate manner with
anyone associated with the Company. By signing below, you acknowledge that you
are receiving the separation compensation outlined in the above paragraph 3 in
consideration for waiving your rights to claims referred to in this Agreement
and that you would not otherwise be entitled to the separation compensation.


9.    Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in Santa Clara County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.


10.    Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.


11.    Confidentiality: The contents, terms and conditions of this Agreement
must be kept confidential by you and may not be disclosed except to your
immediate family, accountant or attorneys or pursuant to subpoena or court
order. You agree that if you are asked for information concerning this
Agreement, you will state only that you and the Company reached an amicable
resolution of any disputes concerning your separation from the Company. Any
breach of this confidentiality provision shall be deemed a material breach of
this Agreement.


12.    No Admission of Liability: This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.


13.    Complete and Voluntary Agreement: This Agreement, together with Exhibit A
hereto and the documents referenced herein, constitute the entire agreement
between you and Releasees with respect to the subject matter hereof and
supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter. You acknowledge that neither Releasees nor
their agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing you to execute the Agreement, and
you acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein, and that you
are executing this Agreement voluntarily, free of any duress or coercion.

3



--------------------------------------------------------------------------------






14.    Severability: The provisions of this Agreement are severable, and if any
part of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.


15.    Modification; Counterparts; Facsimile/PDF Signatures: It is expressly
agreed that this Agreement may not be altered, amended, modified, or otherwise
changed in any respect except by another written agreement that specifically
refers to this Agreement, executed by authorized representatives of each of the
parties to this Agreement. This Agreement may be executed in any number of
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same instrument. Execution of a facsimile
or PDF copy shall have the same force and effect as execution of an original,
and a copy of a signature will be equally admissible in any legal proceeding as
if an original.


16.    Review of Separation Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document, and that you may revoke the re-affirmation of
this Agreement referenced in paragraph 3(a) within seven (7) days of signing
such document. The compensation to be paid to you pursuant to paragraph 3 will
be paid only after the end of that seven (7) day revocation period.


17.    Effective Date: This Agreement is effective on the eighth (8th) day after
you sign it and without revocation by you (the “Effective Date”).


18.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.


This offer of separation compensation in exchange for a release of claims will
expire at 5:00 p.m. (PST) on October 3, 2014 (which is 21 days following the
date on which this Agreement was presented to you).
If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.




Sincerely,


Infoblox Inc.




By:    /s/ Robert D. Thomas                    
Robert D. Thomas
President and Chief Executive Officer


READ, UNDERSTOOD AND AGREED




/s/ Christopher J. Andrews                        Date:     September 15,
2014            
Christopher Andrews



4

